     Case 4:21-cv-02515 Document 3-1 Filed on 08/13/21 in TXSD Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

Abran Martinez,                              §
                                             §
   Plaintiff,                                §
                                             §       C.A. No. 4:21-cv-2515
                v.                           §
                                             §
Houston Methodist Hospital,                  §
                                             §
   Defendant.                                §       (JURY TRIAL DEMANDED)


                                      ORDER
                      NOTICE OF DISMISSAL WITHOUT PREJUDICE



       On this the ___day of ______________________, 2021, this Court considered Plaintiff’s

Notice of Dismissal Without Prejudice. Upon consideration of the pleadings, evidence and arguments

of counsel, the Court finds:

       that Plaintiff’s Notice of Dismissal Without Prejudice is GRANTED.

                Signed this _________day of _______________________________, 2021.


                                                     _____________________________
                                                     United States District Judge




                                                 1
